Citation Nr: 1428271	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to accrued benefits based on a notice of disagreement as to the effective date assigned for the award of service connection for lung cancer.  

2.  Entitlement to accrued benefits based on a pending claim for service connection for brain cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  The Veteran died in July 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2013, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to accrued benefits based on a pending claim for service connection for brain cancer is addressed in the REMAND portion of the decision below, and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2010.  

2.  Within the one year period the Veteran had to appeal the July 2010 rating decision, the appellant filed a notice of disagreement as to the effective date assigned for the award of service connection for lung cancer. 

3.  At the time of the Veteran's death, he was not entitled to any due or unpaid periodic monetary benefits.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on a notice of disagreement as to the effective date assigned for the award of service connection for lung cancer are not met.  38 U.S.C.A. §§ 5112, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.500(g), 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duties to notify and assist do not apply to claims that turn on statutory interpretation, such as the claim decided herein.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of VA's duties to notify and assist is necessary in this case.


Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."

In this case, a July 12, 2010 rating decision granted service connection for lung cancer, effective July 6, 2010, granted basic eligibility for Dependents' Education Assistance (DEA), and deferred adjudication of the issue of entitlement to service connection for brain cancer.  The Veteran died on July [redacted], 2010 and the appellant filed a claim for accrued benefits in August 2010.  As part of her claim for accrued benefits, the appellant disagreed with the assigned effective date for the award of service connection for lung cancer.  See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a Veteran dies before the expiration of one year following a rating decision and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the Veteran's death).  The Board finds that the appellant's notice of disagreement constitutes a matter pending at the time of the Veteran's death.  

The appellant contends that she is entitled to accrued benefits because the Veteran's claim for service connection for lung cancer was received by VA on June 30, 2010, not July 6, 2010, as determined by the July 2010 rating decision.  She believes that the earlier effective date of June 30, 2010 would entitle her to at least one month of accrued benefits.  Review of the claims file shows that a claim for service connection for lung cancer was faxed to the Veterans of Foreign Wars of the United States on June 30, 2010 by the Macomb County, Department of Veterans Affairs.  The Macomb County, Department of Veterans Affairs, is part of a local government entity and is not affiliated with VA.  

A letter dated June 30, 2010 from a representative of the Veterans of Foreign Wars of the United States indicated that the Veteran's claim along with a VA Form 21-22, VA Form 21-526, VA Form 21-4138, DD Form 214, certificate of marriage, and medical records were being submitted to VA.  It was requested that the claim be expedited.  The letter was date-stamped by VA as having been received on July 6, 2010.  

During the May 2013 Board hearing, the representative explained that a service officer had hand carried the Veteran's claim to an inbox labeled "hardship claims" outside of the service center manager's office located in the VA Regional Office in Detroit, Michigan on June 30, 2010.  

In this case, the Board considered application of the mailbox rule.  See 38 C.F.R. § 20.305(a).  There is no corresponding envelope or postmark with respect to the dated June 30, 2010 letter.  Thus, the postmark date may be presumed to be five days prior to the date of receipt of the document by VA.  The claim was received by VA on July 6, 2010, which was a Tuesday.  Excluding Saturday and Sunday, the postmark date may be presumed to be June 29, 2010.  Id.  However, as the letter was dated June 30, 2010, and testimony has been provided asserting that no claim was filed prior thereto, the Veteran's claim for service connection may be deemed to have been received on June 30, 2010.  

Even finding that the Veteran's claim was received by VA on June 30, 2010, the appellant is not entitled to accrued benefits as a matter of law.  

Pursuant to the provisions of 38 C.F.R. § 3.400(b)(1)(ii), the effective date of an award of service connection is the date of receipt of a claim or the date entitlement arose, whichever is later.  Payment of monetary benefits will commence the month following the effective date of the award.  38 C.F.R. § 3.31.

In this case, the effective date of an award of service connection would have been June 30, 2010.  The appellant and her representative testified that they wanted the effective date of June 30, 2010, and explained that there was no claim received or filed with VA prior to that date.  The earliest point at which monetary benefits could have begun was July 1, 2010.  Id.  However, the effective date of discontinuance of compensation, dependency and indemnity compensation, or pension by reason of the death of the payee is the last day of the month before death occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500(g)(1).  In this case, that would have been June 30, 2010 because the Veteran died on July [redacted], 2010.    

Any award to the Veteran would have terminated on June 30, 2010, as it was the last day of the month before the death occurred.  Consequently, at the time of the Veteran's death on July [redacted], 2010, no benefits were due or unpaid to the Veteran.  As there were no benefits due or unpaid to the Veteran at the time of his death, the appellant is not entitled to accrued benefits as a matter of law.  See 38 C.F.R. § 3.1000(a) (basic entitlement to accrued benefits exists where periodic monetary benefits, "to which a payee was entitled to at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such a person, be paid [...]") (emphasis added).  

As the disposition of this claim is based on the law, as applied to undisputed facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits, based on a notice of disagreement as to the effective date assigned for the award of service connection for lung cancer, is denied.  


REMAND

As noted above, pursuant to the Veteran's claim received in June 2010, a July 2010 rating decision deferred adjudication of the claim for service connection for brain cancer in order to complete further development of the evidence.  The Veteran died prior to completion of the evidentiary development, and the record does not reflect that the claim for service connection for brain cancer has since been adjudicated.  As such, it was pending at the time of the Veteran's death.  Although the record does not reflect that appellant has provided argument in this regard, during testimony at the May 2013 Board hearing, the appellant noted that VA had issued correspondence to the Veteran in an attempt to develop evidence for consideration as to the Veteran's brain cancer.  As such, the Board finds that the matter should be adjudicated by the RO prior to appellate consideration.  In this regard, the Board finds that the Board's discussion above as to the impact of the appropriate effective date for assignment, on the determination of whether any benefits were due and unapaid, is subject to appeal, and thus does not render the pending claim for service connection for brain cancer moot.

The record does not reflect whether the AOJ has determined whether the appellant may be substituted in the place of the Veteran for the purpose of processing any pending claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  However, the Board notes that a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Id.  As such, the appellant should be afforded the opportunity to provide any additional information and evidence in her possession that would help substantiate the pending claim.

Accordingly, the case is REMANDED for the following action:

1. Issue the appellant a VCAA notice letter advising her of the information and evidence necessary to substantiate the claim for service connection for metastatic brain cancer.

2. Adjudicate the issue of entitlement to accrued benefits based on a pending claim for service connection for metastatic brain cancer.  If the benefit sought is not granted, issue a supplemental statement of the case, and afford the appellant and her representative the appropriate period to respond.  Thereafter, the issue should be returned to the Board for appellate consideration, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


